Crosby, J.
This is an action of tort to recover damages for libel. The alleged libel was contained in a letter which the defendant is charged with having 'written to the mayor of the city of Melrose. The plaintiff was employed by the city as an assistant superintendent of public works.
The letter charges the plaintiff with having demanded and received pay from the city for services rendered by him on May 2 and May 5, 1905, and that he did not render such services on those dates. The letter also charges the plaintiff with being inefficient and neglectful of his duty on those dates, because he performed no services for the city, but received pay therefor on the dates named.
The exceptions relate only to the admissibility of evidence. The first exception is to the admission in evidence by the presiding judge of a time sheet, kept in the office of the superintendent of public works, for the purpose of showing that the plaintiff was at work for the city on May 2 and 5, 1905. This time sheet was made by the plaintiff, and from it the pay roll was made up.
The time sheet was clearly inadmissible. It was mere hearsay, and was not competent because made by the plaintiff in the or*482dinary course of his employment. It is not contended that it was a public record. Nor was it contended at the trial that the plaintiff’s testimony was a recent fabrication.
It is a familiar principle that self-serving statements, whether oral or written, are inadmissible. It was not competent for the plaintiff to put in his declarations in his own favor. He could not add force to his testimony by showing that he had reported on a time sheet that he had worked for the city on May 2 and 5. Corcoran v. Batchelder, 147 Mass. 541. The admission of this time sheet related to an issue of vital importance, namely, whether the plaintiff was at work for the city on the dates named, and may have had a controlling influence upon that issue in the estimation of the jury. For this reason we cannot find that the admission of this evidence has not injuriously affected the substantial rights of the defendant. Accordingly the first exception must be sustained.
The other exceptions may be disposed of briefly.
Evidence that the defendant had advised the plaintiff to stop drinking could have had no bearing upon any issue involved, and was properly excluded.
The evidence offered to show that the plaintiff while on duty as foreman for the city was intoxicated was incompetent and properly excluded. There was no offer of evidence to show when it occurred.
The defendant’s offer to show that the men under him “were neglected and not properly bossed,” had no bearing upon any issue involved, and was therefore inadmissible.
The defendant’s fifth exception is to the exclusion by the presiding judge of a record of the conviction of the plaintiff for drunkenness. This evidence was offered to affect the credibility of the testimony of the plaintiff, and was offered on the cross-examination of the plaintiff after he had been called in rebuttal and had answered a question from his own counsel. The record of conviction was offered too late to entitle the defendant to put it in as a matter of right. At that stage of the trial, it was within the discretion of the judge to determine whether it should be admitted. It follows that all the exceptions are overruled, except the first, which for. the reasons stated must be sustained.

So ordered.